Citation Nr: 0937631	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-20 037	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 24, 
1986, for the award of service connection for migraine 
headaches.

(The issues of entitlement to an increased evaluation for 
status post laminectomy for herniated disc, L5-S1 with 
chronic pain and numbness of the left lower extremity with 
left foot drop; an initial evaluation in excess of 30 percent 
for cervical spine disc herniation with radiculopathy; and an 
effective date earlier than February 26, 2001, for the award 
of service connection for cervical spine disability are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which awarded service connection for 
migraine headaches, effective December 20, 1998.  The Veteran 
appealed the effective date assigned.

In a March 2000 decision, the Board denied the Veteran's 
earlier effective date claim.  However, in December 2000, the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion for remand, vacated, in part, 
the March 2000 Board decision, and remanded the case for 
further development.

In an August 2001 decision, the Board granted an effective 
date of December 24, 1986, but no earlier, for the award of 
service connection for migraine headaches. The Veteran again 
appealed to the Court.  In December 2003, the Court ordered 
that the August 2001 decision of the Board be vacated to the 
extent that it denied an effective date earlier than December 
24, 1986 and remanded the case for further development. 

In May 2007, the Board remanded the case for further 
development.
	

FINDING OF FACT

There is nothing in the record received prior to December 24, 
1986, that could be construed as a claim of service 
connection for a headache disability.




CONCLUSION OF LAW

An effective date earlier than December 24, 1986, for the 
award of entitlement to service connection for migraine 
headaches is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO issued a VCAA letter to the Veteran in September 2007.  
That letter informed him of the evidence required to 
substantiate the earlier effective date claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  This letter also 
advised the Veteran as to how effective dates and disability 
ratings are assigned.  See Dingess, supra.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Multiple VA clinical records were 
obtained and associated with the claims folder.  Private 
medical records have also been added to the record certified 
for appellate review.  Several VA examinations were 
conducted, and copies of the reports associated with the 
claims folder.  Additionally, hearings were conducted before 
the RO and transcripts thereof have been added to the claims 
folder.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Factual Background 

The Veteran's service treatment records show he sustained a 
mortar wound to the left hand in combat in Vietnam in January 
1969.  A February 1969 hospital report noted the Veteran 
complained of vague pain and disturbance to the left ear but 
that x-ray examination of the skull and mastoid sinuses were 
normal.  An otolaryngologic examination revealed mild 
bilateral hearing loss.

The Veteran's original claim for VA compensation was received 
in August 1969. He requested compensation for residuals of a 
fragment wound to the left hand; however, no reference was 
made to a head injury or a headache disability.

A September 1969 rating action granted service connection for 
the residuals of a left hand injury and for defective 
hearing.

During VA examination in 1970, the Veteran reported bad aches 
and ringing to the left ear but made no reference to having 
sustained an in-service head injury nor to having any 
residuals thereof.

In a January 1971 statement, Dr. M.F.J. noted the Veteran had 
been examined in November 1970 at which time he reported 
having had trouble hearing in the left ear and left-sided 
headaches since a grenade explosion. Examination of the 
Veteran's ears, nose, and throat was essentially normal but 
after audiometric testing it was felt that he had a 
sensorineural hearing loss in the left ear which was 
"probably traumatic in origin."

During VA examination in April 1971, the Veteran complained 
of constant left ear pain extending down from the left 
lateral neck into the throat. It was noted that examination 
of the ears and ear canals revealed no abnormalities. The 
examiner also noted that the Veteran's complaint of impaired 
sensation in the left hand to all types of stimuli was 
greater than the impairment of sensation expected from such a 
wound and that part of the complaints were entirely 
subjective rather than objective.

A June 1971 rating action denied an increased rating for the 
service-connected left hand disability and denied a 
compensable rating for the service-connected hearing loss. 
The Veteran appealed that rating action but in his notice of 
disagreement made no reference to headaches. In his 
substantive appeal he reported his left ear caused constant 
problems, including occasional unbearable pain. The Board 
denied the appeal in a February 1972 decision.

VA outpatient treatment records dated in March, May, and June 
1976 show the Veteran complained of ear aches but are 
negative for complaints related to a headache disability.

During VA examination in August 1976, the Veteran's 
complained of constant left ear ringing, occasional 
discharge, hearing loss, and loss of balance due to his left 
ear injury.  He also reported he experienced left-sided 
headaches, including to the eye and throat, due to left ear 
pain.  An examination of the ear was normal.

In a September 1976 rating decision, the RO denied 
entitlement to a compensable rating for hearing loss and 
denied service connection for tinnitus.

VA medical records dated in March 1977 show the Veteran had 
been followed in the Ear, Nose, and Throat (ENT) clinic for 
otalgia of the left ear and that he complained of shooting 
pain from the left ear to the left posterior neck 
approximately 3 times daily.  Reports dated in 1975, 1976, 
and 1977 are otherwise negative for complaints of headaches.

In his notice of disagreement and substantive appeal the 
Veteran referred to left ear pain and loss of balance.  In 
his April 1977 substantive appeal, he stated that his "head 
and left ear hurt so bad at times [he couldn't] sleep."

An April 1977 VA Form 1-646 noted the January 1971 private 
medical opinion indicated the Veteran had reported trouble 
with hearing in the left ear and left-sided headaches in 
support of the claims for an increased rating for hearing 
loss and for entitlement to service connection for tinnitus.

In an August 1977 decision, the Board denied a compensable 
rating for bilateral hearing loss but granted service 
connection for tinnitus.  It was noted that the evidence 
considered included information as to the Veteran's claim 
that he had experienced left-sided hearing loss and headaches 
since an inservice grenade explosion.  The Board found 
entitlement to service connection for tinnitus was warranted 
because the post-service diagnosis of tinnitus was "probably 
related to the ear pain and disturbance referable to the left 
ear in 1969 following a combat injury."

An August 1977 rating action assigned a 10 percent rating for 
the service-connected tinnitus and a September 1978 rating 
action assigned an effective date from March 10, 1976.

In June 1979, VA medical records dated from January 1977 to 
April 1979 were received. They show the Veteran complained of 
left ear pain and dizziness.  A February 1979 report noted 
the Veteran had chronic left ear otitis media and that he 
complained of a 3 day history of left ear pain associated 
with left-sided headaches and small white discharge.  The 
treatment plan included Tylenol for headaches and ear pain.

An April 1979 Board decision denied entitlement to a higher 
disability rating or an earlier effective date.

During VA examination in July 1979, the Veteran's complaints 
included left ear pain.  He stated his chief complaints were 
intermittent tinnitus and left ear itching. The diagnosis was 
chronic left ear otitis externa.

In August 1979, the Veteran claimed entitlement to service 
connection for dizziness or loss of equilibrium 
(vestibulopathy) and a psychiatric disability as secondary to 
his service-connected hearing loss and tinnitus.

In a September 1979 VA Form 21-2545, Report of Examination 
for Disability Evaluation, the Veteran reported he had many 
problems related to the ringing in his ear, including 
headaches. During VA examination in October 1979 the Veteran 
complained of left-sided headaches as well as tinnitus and 
infections of the left ear. At his VA psychiatric examination 
in November 1979 he reported that since his in-service injury 
he had experienced difficulty hearing, frequent headaches, 
dizziness, frequent ear infections, and nervousness.  He 
stated that he felt tense and irritable and had difficulty 
relating to family members secondary to his frequent 
headaches and dizziness because of his hearing problems.

In a January 1980 rating decision, the RO denied service 
connection for a psychiatric disability with dizziness and 
loss of equilibrium as secondary to service-connected hearing 
loss and tinnitus.

In May 1980 the Veteran testified that he had been receiving 
VA treatment for vertigo for about 10 years and had not 
received private treatment.  No reference to headaches was 
made at the hearing nor in the Veteran's June 1980 
correspondence making corrections and additions to the 
transcript.

In a July 1980 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the Veteran reported he had 
experienced constant ear pain.  A July 1980 VA examination 
noted a diagnosis of chronic peripheral vestibulopathy, 
secondary to chronic labyrinthitis, with no evidence of 
central neurological dysfunction.  An ENT examination 
revealed no ENT pathology.

During VA examination in April 1981 the Veteran reported 
complaints including constant ear pain and constant left-side 
headaches. He also stated that his dizziness caused some 
gastrointestinal distress and also some headaches. The 
diagnosis was mild to moderate generalized anxiety reaction, 
secondary to other physical complications, in an individual 
with a basically chronic schizoid personality.

VA medical records added to the claims file included original 
and duplicate copies of reports dated from 1970 to 1982. The 
reports include numerous complaints of ear pain. A May 1981 
report noted the Veteran reported he had experienced ear pain 
and left-sided headaches.

In a June 1982 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the Veteran reported complaints 
including ear aches and headaches. A June 1982 VA neurology 
examination report noted a diagnosis of chronic peripheral 
vestibulopathy involving the labyrinth with resultant 
nystagmus and episodes of severe vertigo.

In a June 1983 decision, the Board granted entitlement to 
service connection for a labyrinthine disability as incurred 
during service from in-service head trauma.  It was noted 
that the Veteran had reported symptoms referable to the left 
ear, including pain, since active service.

In a July 1983 rating decision, the RO implemented the 
Board's decision and assigned a 30 percent disability 
evaluation for severe chronic peripheral vestibulopathy with 
tinnitus and nystagmus effective from August 27, 1979, and 
granted entitlement to service connection for an anxiety 
reaction.

In a July 1984 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the Veteran reported complaints 
including ear aches and headaches.  VA examination revealed 
diagnoses of peripheral vestibulopathy and tinnitus.

During a March 1985 VA vocational counseling psychological 
evaluation, the Veteran reported employment problems related 
to having taken sick leave because of headaches and other 
symptoms secondary to his Vietnam combat-related service 
connected disabilities.  An April 1985 computed tomography 
(CT) scan of the Veteran's brain was normal.

VA outpatient treatment reports dated in May 1985 show the 
Veteran reported constant left ear pain and left-sided 
headaches.  The diagnoses included inner ear infection, 
Meniere's syndrome, and possible left side migraines.  In 
November 1985, the Veteran complained of ear aches and 
occasional headaches.  The diagnoses included a headache 
disability.  A December 1985 report included a diagnosis of 
headaches, rule out psychosomatic disability.

In a January 1986 decision, the Board denied ratings in 
excess of 30 percent for the Veteran's service-connected 
vestibulopathy and anxiety disabilities.

VA medical records dated in March 1986 show the Veteran 
reported a one week history of left-sided headaches and 
drainage from the left ear. He stated that a course of 
antibiotic treatment had reduced the drainage but that his 
headache symptoms were unchanged. The examiner noted 
diagnoses of possible left ear sensorineural hearing loss and 
tinnitus.  An April 1986 ENT report noted the Veteran 
complained of sharp ear pain and temporal headaches. The 
diagnoses included possible temporomandibular joint (TMJ) 
syndrome.

An April 1986 oral surgery report noted the Veteran reported 
a long history of pain to the left ear/TMJ area since 1969.   
It was also noted that he had a history of psychiatric 
treatment and was presently taking anti-anxiety medication.  
The examiner stated the Veteran had pre-disposing factors for 
TMJ pain dysfunction syndrome but that this diagnosis was not 
believed to be causing his present problem.

An April 1986 ambulatory care report included a diagnosis of 
headaches, rule out psychosomatic disability.  During a May 
1986 VA neurology examination the Veteran reported occasional 
left frontal headaches and tenderness behind the left ear.  
He stated his headaches occurred approximately 3 times per 
month and stated that he had been having headaches for years.  
The examiner noted an April 1985 CT scan had been within 
normal limits.  The diagnoses included chronic headaches; no 
opinion as to etiology was provided.

Psychology service records dated in September 1986 show the 
Veteran reported having a headache prior to a psychology 
service biofeedback session.  Subsequent psychology service 
records show report of headaches without opinion as to 
etiology.

In a September 1986 VA Form 21-2545, Report of Examination 
for Disability Evaluation, the Veteran reported complaints 
including severe headaches.  An October 1986 VA ENT 
examination noted the Veteran experienced severe vertiginous 
attacks and that he had occasional headaches.  The examiner 
noted the Veteran's history was indicative of a diagnosis of 
Meniere's Disease.

In a statement received by the RO on December 15, 1986, the 
Veteran reported that he took daily medication for headaches 
because of his vertigo and nerve disabilities.

In a statement received by the RO on December 24, 1986, the 
Veteran reported his nervous condition also included severe 
headaches that the RO had failed to consider in rating his 
service-connected psychiatric disability.  This statement was 
construed as an informal claim of entitlement to service 
connection for a headache disability.  


III.  Legal Criteria - Earlier Effective Dates

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).

If a Veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2008).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 C.F.R. § 
3.400(q), (r) (2008).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2008).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).




IV.  Analysis

In correspondence dated in May 2009, the Veteran, through his 
representative, assert that the Veteran should be granted an 
effective date of April 1977 for the grant of service 
connection for migraine headaches on the basis that his 
comments constitute an informal claim for service connection 
for pertinent disability.

As noted, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).

Review of the record shows that an informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed prior to December 24, 1986, indicating the 
Veteran's intent to apply for service connection for a 
headache disability.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

The Board has reviewed the evidence prior to December 24, 
1986, and is unable to find any indication demonstrating that 
the Veteran intended to apply for or that he was seeking 
service connection for a headache disability.  

Although the Veteran made references to headaches in written 
communications to VA, including in the April 1977 substantive 
appeal, in the April 1977 VA Form 1-646, and in VA Forms 21-
2545 dated from September 1979 to September 1986, the Board 
finds that these statements were made in conjunction with 
claims regarding other (ear) disability and do not indicate 
an intent to establish service connection for a separate 
disability.  The Board is not required to conjure up issues 
that were not raised expressly or by implication.  See 
Brannon, 12 Vet. App. 32.

The Board also notes that medical records show the Veteran 
repeatedly complained of headaches and left-sided headaches, 
including a January 1971 private medical statement which 
related the Veteran's headaches to a grenade explosion, but 
that the Court has held that in original service connection 
claims the mere receipt of medical records cannot be 
construed as an informal claim.  Id. at 35.  

Since the Veteran had not been granted service connection for 
a headache disability prior to 1988, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]."  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, the Board could have found that earlier 
dated VA clinical records constituted an informal claim for 
an increased rating.

The Veteran's statements in conjunction with the available 
medical reports prior to December 1986 can not be construed 
as expressly or by implication raising a separate claim for 
entitlement to service connection for a headache disability.  
The record also shows the Veteran's headache complaints were 
associated with various diagnoses, including tinnitus, 
vestibulopathy, Meniere's syndrome, and TMJ syndrome, without 
clarification as to whether they were symptoms of other 
disability or a separate disability related to service.  The 
record shows that in an August 1977 decision the Board 
considered the Veteran's headache complaints to be a 
manifestation of his tinnitus and in a June 1983 decision 
noted his left ear pain symptoms in granting entitlement to a 
labyrinthine disability.  The Board also notes that a 
headache disability as a separate diagnosis was first 
provided in May 1985 and that a diagnosis of a chronic 
headache disability was not provided until May 1986.

Additionally, the Board notes while the Veteran and his 
attorney have not specifically claimed prior rating or Board 
decisions contain clear and unmistakable error (CUE), that 
statements of record have implied that prior determinations 
were erroneous in failing to adjudicate a reasonably raised 
issue.  In this case, the Board finds the issue was not 
reasonably raised before December 24, 1986.  In any event, it 
is also noted the Court has held that a breach of a duty to 
assist cannot form the basis for a claim of CUE.  Shockley v. 
West, 11 Vet. App. 208, 213 (1998) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Court has held that when VA fails during the adjudication 
process to comply with certain procedural requirements 
mandated by law or regulation the claim remains pending in 
the VA adjudication process but that the failure is not a 
final adverse RO decision subject to a CUE attack.  See 
Norris v. West, 12 Vet. App. 413 (1999).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his attorney, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds no provision upon which to assign an effective date 
earlier than December 24, 1986.


ORDER

Entitlement to an effective date earlier than December 24, 
1986, for the award of entitlement to service connection for 
migraine headaches, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


